Citation Nr: 1539671	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-07 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lower back disorder.  

2.  Whether new and material evidence has been received to reopen the claim entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been received to reopen the claim entitlement to service connection for a left shoulder disorder.

4.  Whether new and material evidence has been received to reopen the claim entitlement to service connection for hypertension.   

5.  Entitlement to an increased evaluation for bilateral metatarsalgia with osteotomy 5th metatarsal heads, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant (Veteran) represented by:  T. Rhett Smith, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1978 to August 1984.  The record also indicates service in the reserve and national guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.        

Since May 2006, the Veteran has claimed entitlement to service connection for hypertension, and for back, neck, and left shoulder disorders.  His original claims were denied by the RO in February 2007.  The Veteran did not appeal that decision, and new and material evidence was not submitted within one year of that decision.  The decision therefore became final.  38 U.S.C.A. § 7105 (West 2014). 
  
In September 2009, the Veteran filed claims to reopen the issues of entitlement to service connection for hypertension, and for back, neck, and left shoulder disorders, and those claims were denied in April 2010.   

In this decision, the Veteran's claims of entitlement to service connection for hypertension, and neck, left shoulder, low back disorders are reopened.  The underlying claims are addressed further in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record in this matter consists solely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the December 2013 statement of the case.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 


FINDINGS OF FACT

1.  By rating decision in February 2007, VA denied entitlement to service connection for hypertension, and for back, neck, and left shoulder disorders.   The Veteran did not appeal. 

2.  Evidence received since February 2007 relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for hypertension, and for back, neck, and left shoulder disorders, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying entitlement to service connection for hypertension, and for back, neck, and left shoulder disorders is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the claims of entitlement to service connection for hypertension, and for back, neck, and left shoulder disorders.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed hypertension, and back, neck, and left shoulder disorders during service.  In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) .

"Active military service" is defined in VA laws and regulations as including any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24)  (West 2014); 38 C.F.R. § 3.6(a) (2015).

VA denied the Veteran's original claims in a February 2007 rating decision.  As the Veteran did not perfect a timely appeal the decision is final.  38 C.F.R. §§ 3.156, 20.200 (2015).  In denying these claims VA considered the Veteran's service treatment records which show complaints of neck, back, and shoulder pain, and VA medical evidence dated in the 2000s which documents treatment for each of the disorders subject to the claims on appeal.  After finding that any current disorder was not related to service VA denied the claims.  
  
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In February 2007, the Veteran was advised of the decision and of his appellate rights.  The Veteran did not respond with a notice of disagreement or a substantive appeal.  Indeed, no further communication regarding the claims was received until September 2009, when VA received the claims to reopen service connection currently pending on appeal.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the February 2007 rating decision, additional evidence has been submitted into the record to include the Veteran's lay assertions describing the way in which he was injured during active duty, and during reserve duty.  Additionally, the record now arguably includes medical nexus opinions from a private physician who indicated in statements dated in June 2011 that the Veteran incurred back and shoulder disorders during service, and a June 2013 VA compensation examination report which contains an opinion that the Veteran's hypertension, neck, and back injuries are likely unrelated to active service between July 1978 and August 1984.    

The evidence received since the prior final denial in February 2007 is new in that it was not previously of record.  Further, the Board finds certain of the new evidence to be material as well.  Specifically, the statements from the Veteran regarding the way in which he asserts he was injured during reserve service are material inasmuch as they arguably provide insight into how he may have incurred his disorders during reserve service rather than during active service which ended in 1984.  Further, the medical nexus statements from a private physician are material as they support the relationship between the Veteran's shoulder and back disorders and active duty.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).   

The new evidence tends to prove a previously unestablished fact (i.e., a relationship between current problems and service) necessary to substantiate the underlying claims of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  At a minimum, the duty to assist the Veteran with further inquiry into his claims has been triggered, particularly given that no medical inquiry has been conducted into whether the current disorders relate to a period of reserve service.  Id.    

Accordingly, the claims of entitlement to service connection for hypertension, and for back, neck, and left shoulder disorders, are reopened.  


ORDER

The claims of entitlement to service connection for a neck disorder, left shoulder disorder, back disorder and hypertension are reopened.  


REMAND

A remand is necessary for additional medical inquiry into the reopened service connection claims on appeal.  

First, the record is not clear regarding the dates of the Veteran's reserve service.  

The Veteran asserts that he incurred his disorders during active service between 1978 and 1984, as well as during a period of reserve service.  

The record is clear regarding the dates of the Veteran's active service.  The record is also clear that, at some time following his discharge from active service in 1984, the Veteran served as a reservist in the Army Reserve, as well as the California and Florida National Guard.  However, the record is not clear regarding the dates of his reserve and national guard service, including any periods of active duty for training or inactive duty for training on which he may have served.  An effort should be made to clarify the exact nature of his reserve service to include the dates of all active duty for training and inactive duty for training assignments.  

Second, the record indicates that medical evidence may be outstanding.  

Records dated in 1985 suggest that the Veteran was accepted into VA's vocational rehabilitation program.  Any such records should be included in the claims file.  The record also indicates that the Veteran receives treatment from VA.  But the most recent VA treatment records are dated in February 2010.  An effort should be made to include any outstanding VA medical evidence.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record contains information indicating that the Veteran has had an extensive period of unemployment.  An attempt should be made to determine whether the Veteran receives disability benefits from the Social Security Administration.  If so, relevant records from Social Security Administration should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Third, after the development noted above has been conducted, the Veteran should be provided with a VA compensation examination for the disorders on appeal.  The record shows that he has current disorders, and the medical and lay evidence suggest that he experienced problems during service that may have been early signs of chronic disorders.  A comprehensive examination, report, and opinion are therefore warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, in his February 2011 notice of disagreement, the Veteran expressly disagreed with the April 2010 decision regarding an increased rating claim for a bilateral foot disorder.  38 C.F.R. § 19.26.  The claim must be remanded for issuance of a SOC, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since February 2010.  Additionally, information pertaining to the appellant's 1985 VA vocational rehabilitation benefits should be included in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The appellant should be requested to state whether he is receiving Social Security disability benefits.  If so efforts should be made to include in the claims file all medical records used by the Social Security Administration in awarding benefits.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate Army Reserve office, California National Guard office, and Florida National Guard office and request that they verify each and every period of the Veteran's service, to specifically include classifying what dates of service constituted active duty service, active duty for training, or inactive duty for training.  If the AOJ cannot locate these Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

4.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his hypertension, and his back, neck, and left shoulder disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand.  The examiner is asked to provide a report and opinion addressing the following questions:  

(a)  Is it at least as likely as not that any current back, neck or left shoulder disorder is related to active duty service?  Is it at least as likely as not that any current back, neck or left shoulder disorder is related to any identified period of active duty for training?  Is it at least as likely as not that arthritis of the neck, left shoulder and/or low back was manifested by radiological evidence of arthritis plus a limitation of motion due to pain within one year of his August 1984 discharge from active duty service?  

In answering these questions, the VA examiner should discuss any evidence of record supporting the Veteran's claim.  The examining physician is advised that they must discuss the Veteran's self-reported history.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific cervical, left shoulder, and/or lumbar disability since service, he is competent to state that he has had neck, left shoulder and back pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

(b)  Is it at least as likely as not that hypertension is related to the appellant's active duty service or any documented period of active duty for training?  If not, is it at least as likely as not that the Veteran had compensably disabling hypertension within one year of his discharge from active duty in 1984?  A compensable rating would be assigned if hypertension was manifested by a diastolic pressure that is predominantly 100 or more, or by a systolic pressure that is predominantly 160 or more, or, as a minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication. 

In answering these questions, the VA examiner should discuss any evidence of record supporting the Veteran's claim.  The examining physician is advised that they must discuss the Veteran's self-reported history.  The physician is advised that while the Veteran is not competent to state that his blood pressure readings warranted a diagnosis of hypertension, he is competent to state that he was told that he had high blood pressure.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

For all opinions offered a complete rationale must be provided.  Further, the examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

6.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

7.  The RO must issue a statement of the case addressing the issue of entitlement to an increased rating for bilateral metatarsalgia with osteotomy 5th metatarsal heads.  The issue should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


